NUMBER 13-19-00083-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                            IN RE FORD MOTOR COMPANY


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
         Memorandum Opinion by Chief Justice Contreras1

        By petition for writ of mandamus, relator Ford Motor Company seeks to compel the

trial court to dismiss the underlying case, a commercial dispute involving an automobile

dealership, for want of prosecution. We deny relief.

        To obtain relief by writ of mandamus, a relator must establish that an underlying

order is a clear abuse of discretion and that no adequate appellate remedy exists. In re

Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re



        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). The relator

bears the burden of proving both requirements. In re H.E.B. Grocery Co., 492 S.W.3d
300, 302 (Tex. 2016) (orig. proceeding) (per curiam); Walker, 827 S.W.2d at 840.

       An abuse of discretion occurs when the trial court’s ruling is arbitrary and

unreasonable or is made without regard for guiding legal principles or supporting

evidence. In re Nationwide Ins. Co. of Am., 494 S.W.3d at 712; Ford Motor Co. v. Garcia,

363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of an appellate remedy

by balancing the benefits of mandamus review against the detriments. In re Essex Ins.

Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins. Co. of Am.,
148 S.W.3d at 136. A trial court’s erroneous refusal to dismiss a case for want of

prosecution cannot effectively be challenged on appeal and the refusal is thus subject to

review by petition for writ of mandamus. In re Conner, 458 S.W.3d 532, 535 (Tex. 2015)

(orig. proceeding) (per curiam); In re Crawford, 560 S.W.3d 357, 365 (Tex. App.—

Texarkana 2018, orig. proceeding).

       Although trial courts are generally granted considerable discretion in managing

their dockets, the Texas Supreme Court has held that a trial court abuses its discretion

by refusing to grant a motion to dismiss for want of prosecution “in the face of unmitigated

and unexplained delay.” In re Conner, 458 S.W.3d at 534. To decide whether a case

has been prosecuted with diligence, trial courts consider the entire history of the case.

Dobroslavic v. Bexar Appraisal Dist., 397 S.W.3d 725, 729–30 (Tex. App.—San Antonio

2012, pet. denied). A trial court generally will consider four factors in deciding whether to

dismiss a case for want of prosecution: (1) the length of time the case has been on file;




                                                 2
(2) the extent of activity in the case; (3) whether a trial setting was requested; and (4) the

existence of reasonable excuses for the delay. Najera v. Martinez, 557 S.W.3d 846, 850

(Tex. App.—El Paso 2018, no pet.); Henderson v. Blalock, 465 S.W.3d 318, 321–22 (Tex.

App.—Houston [14th Dist.] 2015, no pet.). No single factor is dispositive. Dobroslavic,
397 S.W.3d at 729.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by Eddie Yaklin Ford Lincoln, Inc., the reply, and the applicable law, is

of the opinion that the relator has not established its right to the relief sought. Based upon

the history of the litigation, the activity in the case, and the grievous health issues suffered

by counsel, we conclude that the trial court acted within its discretion in denying the

motion to dismiss. Accordingly, we lift the stay that we previously imposed in this case.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”). We deny the petition for writ of

mandamus.

                                                                  DORI CONTRERAS
                                                                  Chief Justice

Delivered and filed the
1st day of April, 2019.




                                                   3